UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6534



MARK CORRIGAN,

                                             Plaintiff - Appellant,

          versus


DIANA CARMACK; MS. ATKINS; MS. BOLLOT; DR.
CERVIE; SARGEANT BAILEY; OFFICER BARNES;
HOWARD ADAMS,

                                            Defendants - Appellees,

          and


PITT COUNTY; WILSON COUNTY,

                                                        Defendants.



                              No. 00-7611



MARK CORRIGAN,

                                             Plaintiff - Appellant,

          versus


MS. ATKINS; MS. BOLLOT; DR. CERVIE; SARGEANT
BAILEY; OFFICER BARNES; HOWARD ADAMS; DIANA
CARMACK; KATHARINA DEWALD,

                                            Defendants - Appellees,
          and


PITT COUNTY; WILSON COUNTY,

                                                       Defendants.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-98-667-5-CT-BR)


Submitted:   February 16, 2001           Decided:   March 19, 2001


Before WILKINS, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Corrigan, Appellant Pro Se.     Edwin Constant Bryson, Jr.,
PATTERSON, DILTHEY, CLAY & BRYSON, Raleigh, North Carolina; JoAnne
Keeler Burgdorff, PITT COUNTY LEGAL DEPARTMENT, Greenville, North
Carolina; Tommy Willis Jarrett, DEES, SMITH, POWELL, JARRETT, DEES
& JONES, Goldsboro, North Carolina; John Dale Madden, SMITH,
ANDERSON, BLOUNT, DORSETT, MITCHELL & JERNIGAN, Raleigh, North
Carolina; G. Christopher Olson, Christopher W. Jones, WOMBLE,
CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Mark Corrigan appeals the district court’s order, which ac-

cepted the magistrate judge’s recommendation in part and rejected

it in part, granting summary judgment in favor of all but one of

the Defendants named in Corrigan’s action filed under 42 U.S.C.A.

§ 1983 (West Supp. 2000), and the order denying without prejudice

Corrigan’s motion for reconsideration (No. 00-7611). Corrigan also

appeals the district court’s order denying his motion to amend the

complaint and to appoint an expert witness (No. 00-6534).   We dis-

miss the appeals for lack of jurisdiction because the orders are

not appealable.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The orders here appealed are neither final orders nor appealable

interlocutory or collateral orders.

     We dismiss the appeals as interlocutory.   We deny the motion

to strike Corrigan’s informal reply brief and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                                3